Case 2:18-cr-00122-NT Document 238 Filed 06/10/20 Page 1 of 4        PageID #: 1387



                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )
                                          )
MAURICE DIGGINS,                          ) Docket No. 2:18-cr-00122-NT
                                          )
                    Defendant.            )
                                          )
                                          )

       ORDER ON MOTION FOR RELEASE PENDING SENTENCING

      Defendant Maurice Diggins moves for release pending sentencing. (ECF No.

220.) The Defendant cites the COVID-19 pandemic and the conditions of confinement

at Strafford County Jail (“Strafford”) where he is detained to support release

pending sentencing. He contends that because he suffers from asthma and seasonal

allergies, he is at greater risk should he become infected with the Coronavirus. Mot.

for Release Pending Sentencing 2. He asserts that he cannot take all the precautions

recommended by the Center for Disease Control such as wearing a mask and

disinfecting surfaces. The Government opposes the motion for release and notes that

as of May 19, 2020, there were only two reported cases of COVID-19 at Strafford

County Jail—one entering inmate and one staff member—neither of whom had any

interaction with the current inmate population. Opp’n. 3 (ECF No. 227).

      The Defendant was arrested on August 24, 2018 on a federal warrant for an

indictment that charged him with a conspiracy to commit and commission of a

racially-motivated hate crime against a victim in Biddeford, Maine on April 15, 2018.

Indictment (ECF No. 3); Arrest Warrant Returned (ECF No. 41). On August 27, 2018,
Case 2:18-cr-00122-NT Document 238 Filed 06/10/20 Page 2 of 4            PageID #: 1388



the Defendant appeared with counsel, waived his right to a detention hearing, and

consented to detention pending trial. Order of Detention (ECF No. 33). The Defendant

has been in federal custody since his arrest.

      On March 1, 2019, the grand jury returned a superseding indictment charging

the Defendant with the commission of an additional racially-motivated hate crime

also occurring on April 15, 2018 against a different victim. Superseding Indictment

(ECF No. 58). On March 10, 2020, the Defendant was found guilty by a jury on all

three counts of the superseding indictment. Jury Verdict (ECF No. 206). The evidence

at trial established that the hate crimes charged in the superseding indictment

involved unprovoked attacks on two black men. Both victims had their jaws broken

by the Defendant and his coconspirator. The evidence showed that the Defendant and

his coconspirator committed two additional uncharged assaults on the evening of

April 15, 2018, which were also on non-Caucasian males. The Government asserts,

and the Defendant does not contest, that he was on state probation at the time he

committed the hate crimes. Opp’n 2.

      Title 18, United States Code, Section 3143(a) governs the release or detention

of a defendant pending sentence. Section 3143(a) contains two subsections.

Subsection 3143(a)(1) provides that a judicial officer “shall order that a person who

has been found guilty of an offense and who is awaiting imposition or execution of

sentence, . . . be detained unless the judicial officer finds by clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety of any other

person or the community” if released on bond or conditions. 18 U.S.C. § 3143(a)(1).



                                            2
Case 2:18-cr-00122-NT Document 238 Filed 06/10/20 Page 3 of 4           PageID #: 1389



Subsection 3143(a)(2) imposes additional hurdles for individuals seeking pre-

sentence release who are convicted of “crimes of violence,” but it too contains the

requirement that a judicial officer find by clear and convincing evidence that the

defendant “is not likely to flee or pose a danger to any other person or the community.”

18 U.S.C. § 3143(a)(2)(B). The Government, in opposing the Defendant’s motion to

reopen the detention hearing argues that the Defendant cannot meet the

requirements of section 3143(a)(2) or establish exceptional reasons why detention

would not be appropriate under 18 U.S.C. § 3145(c). The Defendant, in his reply,

argues that the hate crimes of which he was convicted are not categorically “crimes

of violence,” and therefore subsection 3143(a)(1) should govern his request for release.

Reply 1–3.

      I do not need to enter the debate over whether a hate crime that causes bodily

injury, categorically speaking, is a crime of violence. Both sections 3143(a)(1) and

(a)(2) require the Defendant to show by clear and convincing evidence that he is not

likely to pose a danger to the safety of any other person or the community if released

on bond and/or conditions. The Defendant has not met his burden of showing by clear

and convincing evidence that there is a condition or combination of conditions that

would reasonably assure the safety of the community if the Defendant were to be

released. I have viewed the videotape of Mr. Diggins provoking the attack of the

victim who was making a late-night run to a convenience store. I saw the Defendant

circle the victim so that his coconspirator could come from behind and sucker punch

him, shattering his jaw. I also saw the Defendant jump into his truck and pursue the



                                           3
Case 2:18-cr-00122-NT Document 238 Filed 06/10/20 Page 4 of 4         PageID #: 1390



victim, who was running away. I credit the testimony of the victim and other

witnesses who heard the Defendant yelling racial slurs. I also believed the testimony

of the second victim who was minding his own business outside a bar in the Old Port

area of Portland, Maine, when the Defendant cold-cocked him, shattering his jaw.

And I credit the testimony of two additional victims who were attacked by the

Defendant and his coconspirator that night.

      The Defendant contends that he is not a danger to others because he “has given

great thought to his past behavior and has engaged in several programs while in

custody. He harbors no ill will toward anyone and promises to abide by all conditions

of release imposed.” Mot. 3. While I hope that the Defendant’s transformation is real,

the self-serving testimony of the Defendant does not approach the clear and

convincing evidence required for release. Each of the four assaults discussed above

took place at a time when the Defendant was under state probation, which contained

a condition that he not commit another offense. His behavior on the night of April 15,

2018, gives me little hope that conditions of release are enough to ensure the safety

of the community.


                                  CONCLUSION

       For the reasons stated above, I DENY the Defendant’s Motion for Release

Pending Sentencing.

SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 10th day of June, 2020.

                                          4
